Citation Nr: 1128498	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-40 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent, effective prior to May 10, 2007, and a rating in excess of 50 percent thereafter, for the Veteran's service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2004 and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefits sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The case was previously before the Board in December 2009, on which occasion the Board remanded the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The December 2009 Board decision also denied the Veteran's claim of entitlement to increased ratings for his service-connected posttraumatic stress disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision, and remanded the case back to the Board for compliance with the Joint Motion.  

The Veteran submitted a statement from a co-worker in May 2011 addressing the severity of the Veteran's mental condition, which had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction of the new evidence.





FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not been shown to be causally or etiologically related to active service.  

2.  The Veteran's tinnitus has not been shown to be causally or etiologically related to active service.  

3.  Prior to May 10, 2007, the objective medical evidence of record indicates that the Veteran's posttraumatic stress disorder was productive of occupation and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as sleep disturbance, depressed mood and anxiety; and GAF scores of 45 and 61.  

4.  Beginning May 10, 2007, the objective medical evidence of record indicates that the Veteran's posttraumatic stress disorder was productive of occupation and social impairment, with reduced reliability and productivity due to disturbances of motivation and mood and difficulty in establishing and maintaining effective relationships; in addition to impaired impulse control, difficulty in adapting to stressful circumstances, and borderline psychotic tendencies; and a GAF score of 50.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

3.  The criteria for a rating in excess of 30 percent for PTSD were not met prior to May 10, 2007.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

4.  The criteria for a rating of 70 percent, but no higher, for PTSD have been met from May 10, 2007, to the present.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in September 2004 and May 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  However, the Board notes that the Veteran's increased rating claim originates from the grant of service connection for that disabilities and that Vazquez-Flores is therefore inapplicable.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered a diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

Hearing Loss & Tinnitus

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  In general, service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as organic diseases of the nervous system, like sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The U.S. Court of Appeals for Veterans Claims has held that for service connection to be awarded, there must be: 1) medical evidence of a current disability; 2) medical evidence, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3.385 (2010).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Veteran first claimed entitlement to service connection for bilateral hearing loss and tinnitus in August 2004.  The RO denied entitlement to service connection for those conditions in a November 2004 rating decision.  The Veteran submitted a Notice of Disagreement (NOD) in October 2005.  The RO issued a Statement of the Case (SOC) later that month, and in February 2006 the Veteran filed a Substantive Appeal (VA Form 9).  

The Veteran's claim first came before the Board in December 2009, at which time the claims of entitlement to service connection for bilateral hearing loss and tinnitus were remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, those issues are once again before the Board for appellate review.  

The Veteran's service records indicate that he engaged in combat.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he was exposed to significant loud noise while in service.  Accordingly, exposure to acoustic trauma during active service is conceded.  

The Veteran's service treatment records indicate that he underwent audiometric testing during his entrance and separation examinations.  The Board observes that the Veteran's entrance examination readings are from July 1966.   Prior to November 1, 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The audiometric readings converted to ISO units are shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-
15
LEFT
25
20
20
-
15

Readings were not taken at 3000 Hertz.  On the accompanying medical history report the Veteran indicated that he did not have a history of hearing loss.  

In June 1969 the Veteran underwent a separation examination.  Another audiometric evaluation was performed.  Conversion was not necessary because these readings were taken after November 1, 1967.  The readings are shown below.




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
-
5
LEFT
0
0
5
-
5

Again, readings were not taken at 3000 Hertz and in the accompanying medical history report the Veteran indicated that he did not have a history of hearing loss.   In addition, none of the Veteran's other service treatment records indicate that he was ever treated for or diagnosed with any hearing difficulties or tinnitus.  

Post-service treatment records show no report or hearing loss or tinnitus until August 2004, when the Veteran first filed his claim for entitlement to service connection.  At that time the Veteran submitted a letter from a private physician, Dr. Musani.  Dr. Musani indicated that he had performed a hearing evaluation on the Veteran in July 2004.  He stated that audiometric testing revealed a mild, sloping to moderately-severe, high frequency sensorineural hearing loss in the right ear and that left ear testing had indicated mild sensorineural hearing loss.  Speech discrimination scores were 80 percent for the right ear and 100 percent for the left ear.  Type A tympanograms were present bilaterally and bilateral cochlear dysfunction was indicated.  Dr. Musani also stated that while in service the Veteran was around sounds loud enough to cause hearing damage as indicated by his audiometric examination.  He stated that it was highly possible that the hearing loss shown is a result of exposure to high levels of noise while in the military.  He went on to recite the Veteran's specific exposure to military acoustic trauma, citing several examples.  He described an ammunition dump explosion, stating that the Veteran had described intense ringing in his ears after the blast and that the Veteran continues to live with bilateral tinnitus.  The examiner concluded by stating that it was more likely than not that such high level of noise exposure contributed significantly to the Veteran's bilateral hearing loss.  Dr. Musani also attached an article showing the type of damage that occurs from unprotected noise exposure due to high impact sounds such as firearms and explosives.  

In November 2004 the Veteran was afforded a VA examination in support of his claim.  During the ear disease examination the Veteran reported that his hearing problem began a few years ago.  He stated that he had a trouble hearing the television and difficulty understanding voices, more severely with soft voices.  He indicated that he was able to use the telephone with his left ear without problems.  The Veteran related several in-service noise exposures, such as an exploding ammo dump, small arms fire, several fire fights, artillery and tank fire.  He reported that he did not use ear protection.  He also stated that he had worked as an auto mechanic in 1969, but that he has worked in an office job for the past three years because of his hearing problems.  With regard to tinnitus, the Veteran stated that he had intermittent tinnitus with symptoms once a week lasting for less than a minute.  Otologic examination indicated normal tympanic membranes.  After audiometry was performed the examiner noted moderate high frequency sensorineural hearing loss in the right ear and hearing at 4000 Hertz in the left ear that is barely outside of the normal range.  The examiner stated that the Veteran's word understanding ability was normal in both ears.  The diagnosis was mild to moderate sensorineural hearing loss and intermittent tinnitus.  The examiner stated that as there was no evidence in the Veteran's claims file of hearing loss while in service, it was less likely than not that his current hearing problems were related to his period of military service.  The examiner further stated that Dr. Musani's statements, which were not based on any audiometric data from the Veteran's military service, were based on speculation.  

The Board notes that the Veteran submitted written statements from both his brother and a friend, but these do not address the Veteran's hearing loss or tinnitus and are thus not relevant to those particular issues.  

Most recently, the Board requested an addendum to the November 2004 VA examination.  In January 2010 a VA physician indicated performing a thorough review of the claims file.  He noted that the Veteran's service treatment records showed normal audiometric thresholds throughout his period service.  He also discussed Dr. Musani's letter, noting that Dr. Musani failed to consider that hearing loss was not incurred while on active duty, as the Veteran had normal audiometric thresholds throughout military service, including at separation from service.  He stated that hearing loss caused by noise trauma occurs within the time frame of exposure and not many years later.  He stated that the Veteran's normal service medical records are clear and convincing evidence that hearing loss occurred subsequent to military exposure.  He also stated that there was every indication that the Veteran's current tinnitus had also occurred subsequent to separation from service.  Finally, the examiner stated that it was less likely than not that the Veteran's current hearing loss and tinnitus were related to military service.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's assertions of experiencing tinnitus and hearing loss are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must now consider the credibility of such evidence.  The Veteran has presented contradictory statements regarding the onset of his tinnitus and hearing loss disabilities.  While he is contending that the tinnitus and hearing loss disabilities are a result of his exposure to noise in service, he stated on the November 2004 VA examination report that his hearing problems began a few years prior.  While he is clearly sincere in his beliefs, in light of these factors, any current statements to the effect that he has had hearing loss and tinnitus since service, while competent, are not deemed to be credible.  

Even though the Veteran had exposure to acoustic trauma in service, the medical evidence does not show any findings of hearing loss or tinnitus until 2004, which is 35 years after the Veteran's discharge from service.  The Veteran is not entitled to presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309, as the first diagnosis of hearing loss is not until many years after service.  The record also does not show any probative evidence of chronic symptomatology of hearing loss and tinnitus since service.  

Moreover, with regard to entitlement to service connection on a direct basis, the Board notes that there is a lack of documented or claimed continuous symptomatology since active service.  The lack of documented complaints or treatment for more than 35 years following his military discharge is highly probative.  Accordingly, continuity of symptomatology is not established.  

The Board also notes that even though the record in this case contains medical opinions both in support of the Veteran's claims for service connection and against the Veteran's claims, the totality of the evidence is not in equipoise.  Rather, the opinions of the VA examiners carry the greater weight and there is therefore a preponderance of evidence against the Veteran's claims.  As noted, it is the Board's duty to determine the credibility and weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board may not ignore the opinion of a physician, it is certainly free to discount the credibility of that physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an opinion may be discounted if it materially relies on a layperson's unsupported history as the premise for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, both VA opinions are based on a thorough review of the claims file.  In contrast, the opinion expressed by Dr. Musani in his August 2004 letter does not indicate that he examined the claims file.  In addition, the VA examiner presented a thorough rationale for his opinion, specifically addressing Dr. Musani's letter and noting that Dr. Musani failed to consider the demonstrated lack of hearing loss at the time of the Veteran's separation from service.  The VA examiner specifically noted that hearing loss caused by noise trauma occurs within the time frame of the exposure, and not many years later.  As such, and due to the Veteran's normal audiometric thresholds demonstrated during his separation examination, the examiner stated that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military service.  The opinion presented by Dr. Musani states that noise exposure, including military noise exposure such as that described by the Veteran, more likely than not contributed significantly to his bilateral hearing loss.  However, this opinion does not address the demonstrated lack of hearing loss at the Veteran's separation from service or the significant lapse in time between the Veteran's time in service and his currently diagnosed tinnitus and bilateral hearing loss.  

The Veteran's representative has argued that Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) apply in this case and that the Board may thus not discount Dr. Murani's opinion simply because it was based on lay evidence reported by the Veteran.  Here, however, the Board is not rejecting Dr. Murani's opinion on the basis of the Veteran's reported history.  Rather, Dr. Murani's opinion lacks the probative value of the VA examinations as he did not indicate a review of the claims file and clearly failed to consider the Veteran's in-service audiometric evaluations, which show that the Veteran did not have hearing loss in service, and the 35-year gap in reports of treatment or diagnoses associated with either tinnitus of hearing loss, which shows a lack of continuity with regard to symptomatology.  

Accordingly, an association between the present hearing loss and tinnitus disabilities is not established by either the competent evidence or the Veteran's own statements.

In sum, the medical evidence received indicates that the Veteran's tinnitus and bilateral hearing loss began after service and are not otherwise related to in-service noise exposure or any other incident of service.  The Board notes the Veteran's sincere belief that his tinnitus and hearing loss were caused by in-service acoustic trauma, but the Veteran, as a lay person, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as discerning the etiology of those conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, this is not a case in which the appellant's lay beliefs alone can serve to establish any association between the Veteran's death and his military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Accordingly, the most persuasive and probative evidence of record fails to demonstrate that the Veteran has bilateral hearing loss or tinnitus that began during active service or are causally related to any incident of active service.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable and the Board finds that service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Posttraumatic Stress Disorder

The Veteran has also claimed entitlement to an initial rating in excess of 30 percent for his service-connected posttraumatic stress disorder (PTSD) and a rating in excess of 50 percent for that condition from May 10, 2007.  Essentially, the Veteran contends that the evaluations he has received for his service-connected PTSD do not accurately reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for posttraumatic stress disorder in August 2004.  In a November 2004 rating decision the RO denied entitlement to service connection for that condition.  The Veteran filed a Notice of Disagreement (NOD) in October 2005, and later that month the RO issued a rating decision granting entitlement to service connection for posttraumatic stress disorder and assigning a 30 percent rating effective from August 13, 2004, the day the Veteran first filed his claim.

In December 2005 the Veteran submitted a Notice of Disagreement (NOD) with that rating.  The RO issued a Statement of the Case (SOC) in January 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in February 2006, perfecting that appeal.  In a May 2007 rating decision the RO granted entitlement to a 50 percent rating effective from May 10, 2007, finding that medical evidence had shown increased symptomatology.  The Veteran's claim first came before the Board in December 2009, at which time entitlement to increased ratings for the Veteran's service-connected posttraumatic stress disorder was denied.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted a joint motion for remand (JMR), filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

Under Diagnostic Code 9411, PTSD is assigned a 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). 

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoiding friends, neglecting family, inability to work).

A GAF score of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, etc.). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board first notes that there are two separate rating periods on appeal in this case: the 30 percent rating assigned prior to May 10, 2007; and the 50 percent rating assigned beginning on that date.  

The relevant evidence of record in this case consists of VA treatment records, VA examination reports and several written statements from the Veteran and other individuals.  

VA treatment records from April 2004 indicate that the Veteran reported suffering from combat-related nightmares for several years, which had recently increased in frequency and severity.  The Veteran denied homicidal or suicidal ideation at that time.  In June 2004 the Veteran underwent a VA mental health evaluation.  During that evaluation the Veteran indicated that he had been suffering from PTSD symptoms since the 1970s, but that he felt it had recently been getting worse.  He reported getting only 3-4 hours of sleep per night, and stated that he woke easily and had difficulty falling back asleep.  The Veteran also reported daily nightmares regarding combat experiences and noted that he recently began isolating himself more.  The Veteran also stated that he had guilt regarding his experiences in Vietnam and reported having decreased energy and decreased concentration.  Passive suicidal ideation was also reported, as were auditory flashbacks.  The Veteran stated that he woke up every night to check his house for safety, and he reported problems with hyperarousal and exaggerated startle response.  The evaluating physician diagnosed the Veteran with chronic PTSD, and assigned a GAF score of 45.  

Treatment records from January 2005 indicate improved sleeping ability.  The Veteran reported that he was having fewer nightmares and was less tremulous, anxious and irritable.  Records from February 2005 show mood improvement.  Occasional well-controlled irritability was noted.  Records from April 2005 also show that the Veteran reported sleeping well and coping better in public.  He denied suicidal ideation, homicidal ideation, and hallucinations.  In June 2005 the Veteran reported that he still felt depressed and isolated.  He denied any sleep disturbances, flashbacks or nightmares.  The evaluating practitioner indicated that the Veteran was casually dressed and adequately groomed.  Eye contact and speech were appropriate and the Veteran was oriented in all spheres.  The Veteran's mood was mildly depressed and anxious, but his affect was congruent and his thought processes were within normal limits.  No suicidal of homicidal ideation was expressed.

In an October 2005 letter the Veteran's brother stated that the Veteran was extremely cynical and seemed unable to cope with everyday stresses and issues.  In a November 2005 letter the Veteran's long-term girlfriend stated that the Veteran did not talk about his Vietnam experiences.  She stated that the Veteran became stressed easily and noted that he recently quit his job due to stress caused by a new service manager.  She also noted that the Veteran drank excessively.  

Subsequent VA treatment records from November 2005 indicate that the Veteran reported doing well on medication.  He stated that he "blew up" at work one day and quit working in July.  He stated that he had been sleeping well and had not experienced many nightmares.  He reported improvement in dealing with public situations and stated that he did not get angry like he used to.  He also reported becoming involved in the "VFD" as a commander.  The evaluating practitioner indicated that the Veteran was cooperative, alert and casually groomed.  Good eye contact was indicated and speech was normal, coherent and goal-directed.  The Veteran's mood was good, his affect was pleasant and his insight and judgment were fair.  The Veteran denied suicidal or homicidal ideation and there was no evidence of any psychosis.

In January 2006 the Veteran was afforded a VA examination in support his claim.  During that examination the Veteran indicated that he was not currently attending any regularly scheduled therapy.  The Veteran reported that he was continuing to have significant difficulties with sleep disturbance, increased arousal and hypervigilance, as well as continued alcohol use.  The Veteran stated that he stopped working in July 2005 due to scheduling and time conflicts after an arrest for obstruction of a highway.  He denied having had any significantly occupational impairment while working in that job capacity.  The Veteran reported that he had a good relationship with his common law wife and with his two children.  He also reported participating in several social activities and stated that he was able to complete all activities of daily living independently.  The examiner stated that the Veteran appeared to have mild impairment in the area of social and occupation functioning, and that his social support system was small.  Moreover, mild difficulties in occupation impairment were also indicated, related to symptoms of anxiety and depression.  The examiner stated that these have mildly impaired the Veteran's ability to successfully apply and interview for available jobs.  On mental status examination the examiner noted that the Veteran appeared alert and oriented in all spheres.  The Veteran was generally cognitively intact and was of average intellectual ability.  Eye contact was fair and gait and speech were within normal limits.  The Veteran described his mood as "more happy than depressed."  His affect was slightly restricted, but generally congruent with reported mood.  The Veteran denied suicidal or homicidal ideation.  He did endorse the presence of vague auditory hallucinations that consisted of words he could not quite make out.  He denied any command hallucinations or visual hallucinations.  Insight and judgment appeared fair and the Veteran reported that he was able to independently complete all activities of daily living.  The examiner diagnosed the Veteran with posttraumatic stress disorder, and stated that specific symptoms included recurrent and intrusive thoughts approximately twice a month, recurrent distressing dreams approximately five times a month, difficulty sleeping, physiological distress upon exposure to cues reminding him of his traumatic events, mild symptoms of persistent avoidance of stimuli reminding him of the trauma, mildly restricted range of affect, mildly diminished interest or participation in significant activity, symptoms of increased arousal, mild increase in irritability, exaggerated startle response and mild hypervigilance.  The examiner assigned a GAF score of 61.

VA treatment records from March 2006 indicate that the Veteran was attempting to get another job.  He also reported that he was sleeping well, but was having some problems with his short-term memory.  Records from February 2007 indicate that the Veteran had recently obtained a job.  He also stated that he had cut down on drinking and was doing well overall.  

In May 2007 the Veteran was afforded an additional VA examination in support of his claim.  At that time the Veteran reported that he was currently employed with a car dealership.  The Veteran stated that he began having PTSD symptoms several years after returning from Vietnam.  He indicated that his current symptoms include sleep disturbances, nightmares and irritability.  On mental status examination the examiner noted that the Veteran's thought processes were logical, coherent and relevant.  The examiner stated that the Veteran was attractive, articulate, verbal, intelligent, well-dressed and well-groomed, with good social skills.  The Veteran was oriented to time, place, person and situation.  His affect was normal and his reasoning was good.  There was no evidence of psychomotor slowing or agitation.  Verbal comprehension and concentration were both normal.  The Veteran complained of poor short-term memory.  A review of psychological symptoms resulted in endorsement of anxiety, depression, insomnia, crying spells, anhedonia, gastrointestinal problems and racing thoughts.  The Veteran also reported anger control problems and vague auditory hallucinations.  He denied ever being suicidal or homicidal.  The examiner noted that the Veteran's problem behaviors are specifically due to his irritability and intolerance of others, and that these are secondary to his service-connected PTSD.  With regard to occupational functioning, the examiner noted that the Veteran was placed in a position of reduced responsibility.  With regard to social functioning, the examiner noted that the Veteran is close to his common law wife and children, but that he has restricted his relationships and is no longer interested in relating to the general public.  The examiner stated that the Veteran's condition has worsened over time and is significantly worse than evaluated in January 2006.  A GAF score of 50 was assigned.  The examiner concluded by stating that the Veteran's mood was very unstable and that he showed borderline psychotic tendencies, including anger and intolerance of others.  

In a May 2011 letter one of the Veteran's coworkers stated that he has been concerned about the Veteran for some time and has observed the Veteran having difficulties focusing.  He also noted that the Veteran sometimes gets excitable, angry or depressed.  

As stated above, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  After a careful review of the evidence, the Board concludes that prior to May 10, 2007, the Veteran's posttraumatic stress disorder was manifested by symptomatology most closely corresponding to a 30 percent rating.  As discussed above, a 30 percent rating is warranted where symptoms result in occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  38 C.F.R. § 4.130.  A 50 percent rating is warranted where symptoms result in occupation and social impairment with reduced reliability and productivity.  Id.  The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

The record shows that effective prior to May 10, 2007, the Veteran's PTSD, at most, was manifested by sleep difficulties, decreased energy, decreased concentration, passive suicidal ideation, restricted affect, depressed mood, intermittent and vague audio hallucinations, angry outbursts affecting his employment, and GAF scores of 45 and 61.  While this shows the Veteran met some of the criteria for a 50 percent rating, in that he had disturbances of motivation and mood and difficulty maintaining effective work relationships, overall, the severity of the Veteran's PTSD does not warrant a 50 percent rating.  The January 2006 VA examiner specifically found that the Veteran's impairment, related to symptoms of anxiety and depression, in social and occupational functioning was mild.  The Veteran was well-groomed with appropriate eye contact and speech; and he also was oriented in all spheres.  While he was mildly depressed and anxious, his thought processes were within normal limits.  He had trouble with work and reportedly quit in July 2005 after he "blew up" at work, but he also continued to search for employment and records in February 2007 indicated that he had recently obtained a job.  While the Veteran reported intermittent audio hallucinations, in November 2005, the examiner found no evidence of any psychosis.  The Veteran also reported that he had a good relationship with his common law wife and with his two children; and participated in several social activities.  

The evidence from that time period, including numerous VA treatment records, a VA examination report and statements from the Veteran and other individuals, indicates that the Veteran did have some social and occupational impairment due to his PTSD symptoms.  However, as noted in the January 2006 VA examination report, these symptoms were mostly mild and transient.  This fluctuation was indicated by the record.  Primary symptomatology included chronic sleep impairment, depressed mood and anxiety.  The Veteran's GAF score during that time period ranged from 45 to 61.  Although his GAF score was at one point as low as 45, the Board notes that GAF scores are not to be viewed outside the context of the entire record.  The examiner noted that the Veteran's apparent suicidal ideation was passive, and that there were no active feelings or thoughts of making an attempt.  In addition, while the Veteran reported the intermittent presence of vague auditory hallucinations, the November 2005 examiner specifically found that there was no evidence of psychosis.  In viewing the evidence in its entirety, the Board finds that the Veteran's overall disability picture is most consistent with a 30 percent evaluation for that period.  Therefore, a rating in excess of 30 percent, prior to May 10, 2007, is not warranted.  

As indicated above, the RO granted a rating of 50 percent effective from May 10, 2007.  Effective May 10, 2007, the Veteran's PTSD continued to be manifested by sleep difficulties, irritability, anxiety, depression, anger control problems, and vague auditory hallucinations.  He also had complaints of poor short term memory.  While he was working, the examiner noted that he was in a position of reduced responsibility at work.  He also had restricted relationships with his wife and children and was no longer interested in relating to the regular public.  The May 2007 examiner specifically stated that the Veteran's condition had worsened over time and was significantly worse than evaluated in January 2006.  Moreover, the examiner found that the Veteran's mood was very unstable and that he showed borderline psychotic tendencies, including anger and intolerance of others.  A GAF score of 50 was assigned.  The May 2011 letter from one of the Veteran's coworkers also noted that he had been concerned about the Veteran for some time and has observed the Veteran having difficulties focusing, and that he got excitable, angry or depressed.

Based on the evidence of record the Board finds that a rating of 70 percent is warranted for that time period.  The evidence of record, specifically the May 2007 VA examination report, shows a substantial worsening of the Veteran's PTSD symptoms, resulting in occupational and social impairment with reduced reliability and productivity.  Symptomatology from that period includes a flattened affect, impaired judgment, impaired short-term memory and difficulty establishing and maintaining working and social relationships.  While these symptoms alone would be more consistent with a 50 percent rating, the Veteran also was found to have impaired impulse control, difficulty in adapting to stressful circumstances, and borderline psychotic tendencies.  Moreover, the only GAF score of record for that time period was 50, which indicates serious symptoms.    

These ratings most closely approximate those symptoms contemplated by a 70 percent rating.  However, the next higher 100 percent rating is not indicated.  The Veteran was still able to maintain employment.  He reported vague audio hallucinations, but these were not shown to be persistent.  His thought processes were logical, coherent and relevant; his speech was normal; he was well-dressed and well-groomed, with good social skills; and he was oriented to time, place, person and situation.  Furthermore, his affect was normal and his reasoning was good.  These do not in any way demonstrate total occupational and social impairment to warrant a 100 percent rating for PTSD.  

For the reasons enumerated above, the Board is unable to find that the Veteran's PTSD disability picture more nearly approximated the criteria for the next higher rating of 50 percent prior to May 10, 2007; but effective, May 10, 2007, a 70 percent rating is warranted, but no higher.  
 
In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fischer v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The file does not show that the criteria for extraschedular rating apply to the Veteran's service-connected PTSD.  The Board notes that the Veteran is currently employed and there is no evidence of frequent periods of hospitalization that would render the rating schedule impractical.  The effects of the Veteran's PTSD appear to be adequately contemplated by the 30 percent rating assigned prior to May 10, 2007, and the 70 percent rating assigned thereafter.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record indicates that the Veteran is currently working, and there is no allegation that his service-connected posttraumatic stress disorder has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial rating in excess of 30 percent, effective prior to May 10, 2007, for PTSD is denied.  

Entitlement to an initial rating of 70 percent, but no higher, effective prior to May 10, 2007 for PTSD is granted.  




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


